Title: From Alexander Hamilton to Edmond Charles Genet, 5 July 1793
From: Hamilton, Alexander
To: Genet, Edmond Charles



Treasury Department July 5th 1793
Sir

I find on my Table this morning your letter of the 2d instant.
As you ground the proposition, it contains on a conversation with me, I conclude there has been some misapprehension. I can recollect nothing, but what, as I understood it, had reference merely to some matter of form, which you had omitted and which you were desirous of having adjusted in a different mode in relation to the forms of accountability prescribed by the Treasury of France; which I declared myself ready to facilitate. But it was no part of my meaning that this was to operate as a new advance by liberating an equal sum of three millions. This not being within any arrangement heretofore approved by the President, cannot be adopted by this Department.
With great respect & consideration   I have the honor to be   Sir Your obedt Servt

Alex Hamilton
The Minister Plenipotentiaryof the Republic of France

